DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/06/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

	Claims 11-13 and 15-17 have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use the word “means” coupled with functional language without reciting sufficient structure to achieve the function.
	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
	Paragraphs [0080] to [0084] of applicant’s specification discloses the corresponding structure for the above claims.
Claim Objections
Claim 12 is objected to because of the following informalities:  claim 12 is currently written to depend on independent claim 1.  The claim should be written to depend on independent claim 11.  For examination purposes, the claim will be interpreted to depend on claim 11.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7-12, 17-21, and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2014/0314167 A1), hereinafter referred to as Jeong, in view of Palanki et al. (US 2011/0176483 A1), hereinafter referred to as Palanki, and Kim et al. (US 2016/0174244 A1), hereinafter referred to as Kim.

	Regarding claim 1, Jeong teaches a method of wireless communication (Jeong - Paragraph [0006], note method for transmitting and receiving data in consideration of a difference in arrival signals), comprising:
	receiving, at a user equipment (UE), timing information of detected cells, the UE configured with a plurality of beams (Jeong - Fig. 1A, Fig. 4; Paragraph [0035], note transmit beam paths #1 and #7 to MS1 (mobile station, UE); Paragraph [0042], note the base station transmits a downlink reference channel signal to which mobile stations may refer to in order to measure respective signal reception time points of Tx beams transmitted by the base station);
	scheduling a beam switch from a beam to another beam of the plurality of beams based on a maximum offset, wherein the scheduling includes using the maximum offset to determine how often the beam switch can be performed (Jeong - Fig. 4; Paragraph [0052], note the base station uses feedback (information about a difference in delay time between the beams) received from the mobile station to perform beam selection/switching; Paragraph [0095], note when there are beams in which a difference in delay time between effective base station Tx beams exceeds a time threshold, the base station may prevent beam switching).
	Jeong does not teach wherein the detected cells are in an asynchronous network; calculating, based on the timing information, a maximum offset for the detected cells, the maximum offset indicating a timing difference between a pair of cells of the detected cells that is larger than a timing difference between any other pair of detected cells.
	In an analogous art, Palanki teaches wherein the detected cells are in an asynchronous network (Palanki - Paragraph [0029], note wireless network may support asynchronous operation; Paragraph [0032], note two asynchronous macro eNBs (with corresponding cells));
	calculating, based on the timing information, a maximum offset for the detected cells (Palanki - Paragraph [0009], note the time difference information may comprise a time difference of arrival (TDOA) measurement for a pair of base stations, TDOA measurements for a plurality of base stations may be used to determine time offsets; Paragraph [0056], note TDOA measurements and determined time offsets between various pairs of eNBs in Table 1), the maximum offset indicating a timing difference between a pair of (Palanki - Paragraph [0082], note propagation delay may be compensated for by using the largest possible time offset, the largest time offset may be selected for use).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Palanki into Jeong in order to perform beam switching based on a determined time offset and further allow synchronization between devices in an asynchronous network, mitigating interference (Palanki - Paragraph [0007]).
	The combination of Jeong and Palanki still does not teach scheduling a UE beam switch from a UE beam to another UE beam.
	In an analogous art, Kim teaches scheduling a UE beam switch from a UE beam to another UE beam (Kim - Fig. 4; Paragraph [0061], note the terminal selects a beam, and transmits an uplink signal that requests scheduling; Paragraph [0062], note the base station receives the uplink scheduling request signal and extracts a beam identifier and/or a cell identifier, allocates a beam to the terminal, and performs scheduling of the corresponding beam).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kim into the combination of Jeong and Palanki in order to provide fast beam switching and minimize cell capacity reduction from UE mobility (Kim - Paragraph [0085]).

	Regarding claim 2, the combination of Jeong, Palanki, and Kim teaches wherein the scheduling the UE beam switch based on the maximum offset includes:
(Jeong - Fig. 4; Paragraph [0052], note the base station selects beams (performs assignment of beam switching); the selected beam may have a difference in delay time corresponding to the calculated maximum offset of Palanki); and
	scheduling the UE beam switch from the UE beam to the another UE beam such that the UE beam switch is performed once within the UE beam switch unit (Kim - Paragraph [0061], note the terminal selects a beam, and transmits an uplink signal that requests scheduling; only one scheduling request signal is transmitted, and thus only one beam switch is performed).

	Regarding claim 7, the combination of Jeong, Palanki, and Kim teaches the method further comprising, subsequent to the scheduling the switch from a UE beam to another UE beam:
	receiving, at the UE, further timing information of the detected cells (Jeong - Paragraph [0042], note the base station transmits a downlink reference channel signal to which mobile stations may refer to in order to measure respective signal reception time points of Tx beams transmitted by the base station);
	calculating, based on the further timing information, a second maximum offset for the detected cells (Palanki - Paragraph [0009], note the time difference information may comprise a time difference of arrival (TDOA) measurement for a pair of base stations, TDOA measurements for a plurality of base stations may be used to determine time offsets; Paragraph [0056], note TDOA measurements and determined time offsets between various pairs of eNBs in Table 1; Paragraph [0082], note propagation delay may be compensated for by using the largest possible time offset, the largest time offset may be selected for use); and
	scheduling another UE beam switch based on the second maximum offset, wherein the second maximum offset maps to a second UE beam switch unit different than the UE beam switch unit (Jeong - Fig. 4; Paragraph [0052], note the base station uses feedback (information about a difference in delay time between the beams) received from the mobile station to perform beam selection/switching; Paragraph [0052], note the base station selects beams (performs assignment of beam switching) in which a difference in delay time (which may be substituted with the calculated maximum offset of Palanki) is smaller than a threshold time value).

	Regarding claim 8, the combination of Jeong, Palanki, and Kim, specifically Kim teaches wherein beams of the plurality of UE beams correspond to beam links between the UE and each of the detected cells (Kim - Fig. 1, note base station cells 0 and 1; Paragraph [0017], note receive signals through a plurality of switching beam directions).

	Regarding claim 9, the combination of Jeong, Palanki, and Kim, specifically Palanki teaches wherein the timing information includes a delay for each cell of the detected cells relative to the UE (Palanki - Paragraph [0009], note a device may determine time difference information, which may comprise a time difference of arrival (TDOA) measurement for a pair of base stations (and corresponding cells); Paragraph [0056], note TDOA measurements for different pairs of eNBs), and wherein the maximum offset is calculated by subtracting a smallest delay from a highest delay of the detected cells (Palanki - Paragraph [0056], note time offsets determined by TDOA measurements, TDOA measurements determined by subtracting offsets between eNBs).

	Regarding claim 10, the combination of Jeong, Palanki, and Kim, specifically Palanki teaches wherein the detected cells include a serving cell and at least one neighboring cell (Palanki - Fig. 1; Paragraph [0025], note an eNB may provide communication coverage for a macro cell, a pico cell, a femto cell, and/or other types of cell).

	Regarding claim 11, the claim is interpreted and rejected for the same reason as claim 1, except the claim is written in a device claim format, which is taught by Jeong (Jeong - Fig. 17; Paragraph [0116], note the mobile station includes a controller 1710, a receiver, 1720, an antenna 1730, and a transmitter 1740, the controller 1710 includes a calculation unit 1712 and an information generation unit 1714).

	Regarding claim 12, the claim is interpreted and rejected for the same reason as claim 2.
	Regarding claim 17, the claim is interpreted and rejected for the same reason as claim 7.
	Regarding claim 18, the claim is interpreted and rejected for the same reason as claim 8.
	Regarding claim 19, the claim is interpreted and rejected for the same reason as claim 9.

	Regarding claim 20, the claim is interpreted and rejected for the same reason as claim 1, except the claim is written in a non-transitory computer-readable medium (CRM) claim format, which is taught by Jeong (Jeong - Paragraph [0123], note a program command for performing operations may be recorded in a computer-readable recording medium).

	Regarding claim 21, the claim is interpreted and rejected for the same reason as claim 2.
	Regarding claim 25, the claim is interpreted and rejected for the same reason as claim 7.
	Regarding claim 26, the claim is interpreted and rejected for the same reason as claim 9.

	Regarding claim 27, the claim is interpreted and rejected for the same reason as claim 1, except the claim is written in a device claim format, which is taught by Jeong (Jeong - Fig. 17; Paragraph [0116], note the mobile station includes a controller 1710, a receiver, 1720, an antenna 1730, and a transmitter 1740, the controller 1710 includes a calculation unit 1712 and an information generation unit 1714; Paragraph [0123], note computer-readable recording medium including program commands executable by a computer (which comprises a processor)).

	Regarding claim 28, the claim is interpreted and rejected for the same reason as claim 2.

Claims 3, 13, 22, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Palanki and Kim as applied to claims 2, 12, 21, and 28 above, and further in view of Kim et al. (US 2017/0111886 A1), hereinafter referred to as Kim(2).

	Regarding claim 3, the combination of Jeong, Palanki, and Kim does not teach wherein the scheduling the UE beam switch based on the maximum offset facilitates secondary synchronization signals (SSS) symbols from different cells of the plurality of detected cells being within the same UE beam switch unit.
(Kim(2) - Paragraph [0131], note the identity space provided by SSS is exploited for conveying one or more identities such as PCI/Cell-ID and Beam-ID required for overall system operation like beam switching).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kim(2) into the combination of Jeong, Palanki, and Kim in order to utilize the SSS to assist with system operations such as cell detection and beam tracking (Kim(2) - Paragraph [0131]).

	Regarding claim 13, the claim is interpreted and rejected for the same reason as claim 3.
	Regarding claim 22, the claim is interpreted and rejected for the same reason as claim 3.
	Regarding claim 29, the claim is interpreted and rejected for the same reason as claim 3.

Claims 4-5, 14-15, 23-24, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Palanki and Kim as applied to claims 2, 12, 21, and 28 above, and further in view of Kwak et al. (US 2018/0287682 A1), hereinafter referred to as Kwak.

	Regarding claim 4, the combination of Jeong, Palanki, and Kim does not teach wherein the mapping the calculated maximum offset to the UE beam switch unit is based on a subcarrier spacing.
(Kwak - Paragraph [0243], note if subcarrier spacing is 15, 30, 60, and 120 kHz, beam switching is available, in subcarrier spacing of 240 and 480 kHz, beam switching is not available).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kwak into the combination of Jeong, Palanki, and Kim in order to perform beam sweeping according to the beam switching capability of the terminal and the base station (Kwak - Paragraph [0244]).

	Regarding claim 5, the combination of Jeong, Palanki, Kim, and Kwak teaches wherein the mapping the calculated maximum offset to the UE beam switch unit includes mapping the maximum offset to a particular UE beam switch unit based on the maximum offset falling within a particular range of values (Jeong - Fig. 4; Paragraph [0052], note the base station selects beams (performs assignment of beam switching) in which a difference in delay time (which may be substituted with the calculated maximum offset of Palanki) is smaller than a threshold time value).

	Regarding claim 14, the claim is interpreted and rejected for the same reason as claim 4. 	Regarding claim 15, the claim is interpreted and rejected for the same reason as claim 5.
	Regarding claim 23, the claim is interpreted and rejected for the same reason as claim 4.
	Regarding claim 24, the claim is interpreted and rejected for the same reason as claim 5.
	Regarding claim 30, the claim is interpreted and rejected for the same reason as the combination of claims 4 and 5.
Allowable Subject Matter
Claims 6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Lee et al. (US 2018/0219717 A1) discloses receiving propagation delay difference information and performing beam switching.
	Singh et al. (US 2013/0301619 A1) discloses determining a timing advance based on a first and second propagation delay and time difference.
	Oh et al. (US 2016/0007261 A1) discloses receiving a beam switching command message from a base station.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729.  The examiner can normally be reached on Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BAILOR C. HSU/Patent Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461